DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Upon entry of claims dated 1/29/2020, claims 1-24 and 45 were canceled, and claims 25-44 were pending.  Examiner’s amendment, below, amends claim 38 and cancels claims 43 and 44.  Claims 25-42 are allowed. 

Allowable Subject Matter
Claims 25-42 are allowed.

Examiner’s Amendment
  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jewik, Registration Number 40,456, on February 17, 2021.
The application has been amended as follows: 
 1.-24. (Canceled) 

providing, by a mobile application on a mobile device to a transaction processor, encrypted payment information;
generating, by the transaction processor, a payment request including the encrypted payment information;
transmitting, by the transaction processor, the payment request to a server computer, wherein the server computer (i) receives the encrypted payment information, (ii) decrypts the encrypted payment information using a third party key, (iii), determines a transaction processor public key, (iv) re-encrypts the payment information with a transaction processor public key, and (v) transmits the re-encrypted payment information to the transaction processor;
decrypting, by the transaction processor, the re-encrypted payment information with a transaction processor private key to obtain the payment information; and
initiating, a payment transaction by the transaction processor using the payment information.
26.    (Previously presented) The method of claim 25, wherein the transaction processor is a transaction processor application on the mobile device.
27.    (Previously presented) The method of claim 25, wherein the transaction processor is a merchant computer or a merchant application.

validates that the transaction processor certificate is authentic;
verifies that the transaction processor certificate is currently valid with a certificate authority; and
extracts the transaction processor public key from the transaction processor certificate.
29.    (Previously presented) The method of claim 25, wherein the server computer is a remote key manager computer.
30.    (Previously presented) The method of claim 25, wherein the payment transaction is initiated by the transaction processor by generating, by the transaction processor, an authorization request message and transmitting the authorization request message to an issuer computer for authorization.
31.    (Previously presented) The method of claim 25, wherein the encrypted payment information includes encrypted payment credentials and unencrypted transaction information.
32.    (Previously presented) The method of claim 25, wherein the method further comprises, before providing the encrypted payment information:
receiving, by the mobile application, payee information from the transaction processor.

34.    (Previously presented) The method of claim 25, wherein the third party key is a third party private key.
35.    (Previously presented) A mobile device comprising: a processor; and
a computer readable medium comprising code, executable by the processor, for implementing a method comprising:
providing, by a mobile application on the mobile device to a transaction processor, encrypted payment information;
generating, by the transaction processor, a payment request including the encrypted payment information;
transmitting, by the transaction processor, the payment request to a server computer, wherein the server computer (i) receives the encrypted payment information, (ii) decrypts the encrypted payment information, (iii), determines a transaction processor public key, (iv) re-encrypts the payment information with a transaction processor public key, and (v) transmits the re-encrypted payment information to the transaction processor;
decrypting, by the transaction processor, the re-encrypted payment information with a transaction processor private key to obtain the payment information; and

36.    (Previously presented) The mobile device of claim 35, wherein the mobile device is a mobile phone.
37.    (Previously presented) The mobile device of claim 35, wherein the transaction processor is a merchant application.
38.    (Currently Amended) The mobile device of claim 35, wherein 
application before the mobile application provides the encrypted payment information.
39.    (Previously presented) The mobile device of claim 35, wherein the encrypted payment information includes an encrypted PAN.
40.    (Previously presented) The mobile device of claim 35, wherein the payment transaction is initiated by the transaction processor by generating, by the transaction processor, an authorization request message and transmitting the authorization request message to an issuer computer for authorization.
41.    (Previously presented) The mobile device of claim 35, wherein the encrypted payment information includes encrypted payment credentials and unencrypted transaction information.

43.    (Canceled)
44.    (Canceled)
45.    (Canceled)


Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance:
Closest prior art of record, Spies (US Publication 2011/0137802) and Von Mueller (US Publication 2013/0254117), and non-patent literature, “NPL2”, (“The System for Secure Mobile Payment Transactions”, Behzad Pouralinazar, 2013, attached as PDF file, see specifically pages 67-70, downloaded from https://pdfs.semanticscholar.org/dc51/46b01ab79c25dbdcf94c436dce6068b4ff33.pdf ), do not fairly teach the specific architecture of a mobile application, transaction processor and server computer, wherein the mobile application provides, to the transaction processor, encrypted payment information, and the transaction processor transmits, to the server computer, the recited encrypted data, and the server computer decrypts and re-encrypts the encrypted data, then transmits back to the transaction processor the decrypted then re-encrypted data for subsequent transaction initiation, as recited in the independent claims: 
providing, by a mobile application on a mobile device to a transaction processor, encrypted payment information; generating, by the transaction processor, a payment request including the encrypted payment information; transmitting, by the transaction processor, the payment request to a server computer, wherein the server computer (i) receives the encrypted payment information, (ii) decrypts the encrypted payment information using a third party key, (iii), determines a transaction processor public key, (iv) re-encrypts the payment information with a transaction processor public key, and (v) transmits the re-encrypted payment information to the transaction processor; decrypting, by the transaction processor, the re-encrypted payment information with a transaction processor private key to obtain the payment information; and initiating, a payment transaction by the transaction processor using the payment information. 
No other prior art corrects the deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret M. Neubig whose telephone number is (571)270-0437.  The examiner can normally be reached on Monday-Friday, 9:30-6. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.N./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685